Citation Nr: 0112241	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for decreased visual 
acuity in the right eye, claimed as secondary to service-
connected disability from scars above and below the right 
eye.

3.  Entitlement to service connection for increased tearing 
of the right eye, claimed as secondary to service-connected 
disability from scars above and below the right eye.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for broken arches.

6.  Entitlement to service connection for traumatic 
arthritis, herniated disks at the fourth and fifth lumbar 
vertebrae (L4 and L5), status post L4-5 laminectomy and 
diskectomy, claimed as low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1952 to July 1955.

In the VA Form 9 filed in December 1999, the veteran implied 
that he was claiming service connection for bilateral hearing 
loss.  His claim for service connection for left ear hearing 
loss has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1993 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for right ear hearing loss.

2.  Since the September 1993 rating decision, the veteran has 
submitted new evidence which bears directly and substantially 
on the claim for service connection for right ear hearing 
loss, and which must be considered to fairly decide such 
claim.

3.  The veteran did not incur right eye disability from 
punctate ectropion, refractive error, or presbyopia during 
his active military service, nor are such right eye disorders 
related to his service-connected disability from scars above 
and below his right eye.

4.  The record contains no competent medical evidence which 
suggests that the veteran has current disability from flat 
feet which is related to a disease or injury he incurred 
during his active military service.  

5.  The record contains no competent medical evidence which 
suggests that the veteran has current disability from broken 
arches which is related to a disease or injury he incurred 
during his active military service.

6.  The record contains no competent medical evidence that 
the veteran's current low back disorder, including 
degenerative changes of the lumbar spine, status post L4-5 
laminectomy and diskectomy, is related to any disease or 
injury he incurred during his active military service.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying entitlement to 
service connection for right ear hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Right ear hearing loss was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

4.  Right eye disorders are not proximately due to or the 
result of the veteran's service-connected disability from 
scars above and below the right eye.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

5.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

6.  Broken arches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

7.  Herniated disks at L4 and L5, status post L4 laminectomy 
and diskectomy, claimed as traumatic arthritis and low back 
pain were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various statements of 
the that have been issued during the appellate process, along 
with the Remand promulgated by the Board in May 1998.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claims, have been satisfied.  The veteran 
was afforded VA examinations.

I.  New and Material Evidence to Reopen Claim for Right Ear 
Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (2000), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

The veteran has bilateral hearing loss disability.  VA 
audiological testing in September 1998 showed hearing 
thresholds at or above 40 decibels at pertinent frequencies, 
with word recognition scores of 60 percent in both ears.  The 
reported diagnosis was bilateral, moderate sensorineural 
hearing loss.  The examiner did not comment on the etiology 
of the veteran's hearing loss.

The RO disallowed the veteran's claim of entitlement to 
service connection for right ear hearing loss in a September 
1993 rating decision.  The veteran did not perfect an appeal 
of that decision.  The decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The claim 
can be reopened with the submission of new and material 
evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened and is considered in the context of the entire 
record.  It must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the September 1993 
denial of service connection for right ear hearing loss 
consisted of service medical records.  Such records do not 
show that the veteran had hearing loss.  At the time of his 
medical examination for separation from service, the 
veteran's hearing was 15/15 bilaterally, for spoken voice.

The evidence received since the RO's September 1993 decision 
consists of private medical records, including records of 
private hospitalizations, VA outpatient treatment records, a 
report of a VA audiological examination in September 1998, 
and reports of VA examinations conducted in October 1998.  
Only the September 1998 audiological examination report 
pertains to the claim for right ear hearing loss.  The report 
shows that the veteran has current hearing loss disability.  
The Board finds such evidence new and material, as at the 
time of the September 1993 rating decision, there was no 
evidence that the veteran had hearing loss disability after 
service.  As one of the evidentiary defects which existed at 
the time of the prior rating decision has been cured, the 
claim is reopened.

Although there is evidence in the record which shows that the 
veteran has bilateral hearing loss disability, the record 
contains no competent medical evidence of nexus between the 
veteran's current bilateral sensorineural hearing loss 
disability and any disease or injury he incurred during his 
active military service.  Therefore, the Board concludes that 
service connection for right ear hearing loss is denied.

In his August 1998 notice of disagreement, the veteran 
attributed his hearing loss to exposure to artillery noise 
during his active military service.  The Board has considered 
the veteran's own assertions.  Such assertions cannot be 
afforded any probative weight, as the record contains no 
evidence that he has the expertise to render an opinion 
concerning the cause of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is noteworthy that the veteran's representative informed 
him of the type of evidence that needed to be submitted.  
Despite such information, the veteran has not submitted such 
evidence to support the claim.  At this time, there is 
evidence of remote post service hearing loss disability.  
However, there is no medical evidence of hearing loss in 
service, no medical evidence of hearing loss in proximity to 
service and no competent evidence attributing the post 
service disability to any incident of service.  The 
preponderance of the evidence the claim and there is no doubt 
to be resolved.

II.  Right Eye Punctate Ectropion, Refractive Error, and 
Presbyopia

The veteran is service-connected for scars above and below 
his right eye.  He has asserted that he has additional 
disability from his in-service right eye injury.  He contends 
that such additional disability is manifested by decreased 
visual acuity and constant right eye tearing.

Service medical records show that the veteran was treated in 
July 1955 with stitches for lacerations above and below his 
right eye.  At the time of his medical examination for 
separation from service, he had a one-inch scar below his 
right eye and a one-half inch scar above his right eye.  His 
uncorrected far vision was 20/20.  According to an examiner, 
the veteran's eyes were clinically normal.

The veteran was afforded a VA eye examination in October 
1998.  His corrected vision, both near and far, was 20/20 in 
both eyes.  An assessment of ocular health was unremarkable 
except for findings of mild blepharitis in the lashes of both 
eyes and mild punctal ectropion in the right eye.  The 
reported diagnoses included refractive error and presbyopia, 
not requiring spectacle prescription changes, and mild 
punctal ectropion, right eye.  The examiner attributed the 
veteran's complaints of constant watering in the right eye to 
the punctal ectropion.  He commented further that it was more 
likely that the punctal ectropion was due to aging than to a 
previous injury.

In a December 1999 letter, a VA optometrist indicated that in 
addition to disability from disfiguring scars above and below 
the right eye, the veteran had disability from dry eyes, 
worse on right than the left.  The optometrist reported in 
his letter that it was as likely as not that the veteran's 
dry eye on the right was a complication of his in-service eye 
injury.  However, in a treatment note dated the same day as 
his letter, the same examiner reported that he was not 
convinced that the veteran's dry eye syndrome was a 
complication of his service-connected right eye injury, but 
that the dry eye syndrome was as likely as not to be related.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence shows that the veteran's right 
eye punctate ectropion, and the related tearing, is due to 
advanced age rather than a disease or injury he incurred 
during his active military service.  Further, the Board finds 
that the in-service injuries resulting in the veteran's 
service-connected scars did not result in loss of visual 
acuity.  The record contains no competent medical evidence 
which shows that the veteran's refractive error and 
presbyopia are related to any disease or injury he incurred 
during his active military service.  At the time of his 
medical examination for separation from service, his 
uncorrected visual acuity was 20/20 in both eyes.  At that 
time, an examiner reported that the veteran's eyes were 
clinically normal.  The veteran own assertions that his 
decreased visual acuity is related to injuries incurred in 
service cannot be afforded probative weight, as the record 
contains no evidence that he has the expertise to render an 
opinion concerning such matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board concludes that right eye punctate ectropion with 
tearing, refractive error, and presbyopia were not incurred 
or aggravated during his active during his active military 
service.  In addition, there is no competent evidence that 
the above named eye defects have any relationship to the 
service connected disability.  38 C.F.R. § 3.310 (2000).  The 
preponderance of the evidence is against ht e claim and there 
is no doubt to be resolved. 


III.  Flat Feet and Broken Arches

The veteran contends that he has flat feet and broken arches.  
He contends that his foot disability was aggravated during 
his active military service.  

Service medical records show that the veteran denied a 
history of foot trouble at the time of his medical 
examination for enlistment.  His feet were described as 
clinically normal.  However, when the veteran was re-examined 
several days after his induction, an examiner reported a 
diagnosis of second degree pes planus, symptomatic.  
Subsequently dated service medical records do not show that 
the veteran had complaints, diagnoses, or treatment for a 
chronic foot disorder.  In a report of a medical examination 
dated several days prior to the veteran's separation from 
service, a medical examiner indicated that the veteran's feet 
were normal.  No significant or interval history was 
reported.  There were no defects or diagnoses.

In 1985, the veteran applied for benefits administered by the 
Social Security Administration.  None of the many medical 
records associated with that application, including records 
of orthopedic examinations and treatment, contains any 
reference to complaints or treatment of a foot disorder.

Notes of a private podiatrist dated in October 1990 contain a 
diagnosis of arthritis of the second, third, and fourth 
metatarsal phalangeal joints.  Such notes contain no 
reference to the veteran's service on any impression about 
the etiology of the veteran's foot disorders.

More recently dated medical records do not show that the 
veteran has flat feet or broken arches.  X-rays taken in 
September 1994 showed early plantar spur formation on the 
right calcaneus.  There were areas of subchondral sclerotic 
change in the tarsal regions bilaterally.  There was a slight 
degree of hallux valgus on the right, with borderline 
subluxation of the proximal phalanx of the right great toe at 
its metatarsal articulation."  During VA podiatry treatment 
in November 1995, the veteran complained that his right foot 
had hurt for one month.  He denied trauma and previous 
problems.  An examiner reported that the veteran's medical 
history was unremarkable.  X-rays showed no evidence of 
fracture, dislocation, or other abnormality.  The radiologist 
reported an impression of normal feet.  The examiner who 
conducted the clinical examination noted an impression of 
plantar fasciitis.  The veteran's left foot was examined by a 
VA podiatrist in January 1996 when he complained of pain 
after having "bumped" his left foot one month before.  The 
examiner noted an impression of left second digit contusion.  
In March 1998, the veteran's complaint of bilateral foot pain 
was attributed to moderate lower extremity ischemia.  VA 
medical records dated in November 1998 contain impressions of 
bilateral plantar fasciitis.  

The Board can find no post service evidence in the record 
which shows that the veteran has flat feet or broken arches.  
Furthermore, the record contains no competent medical 
evidence which suggests a relationship between current foot 
disability, variously diagnosed as arthritis and plantar 
fasciitis, and any disease or injury the veteran sustained 
during his active military service.  The veteran's own 
assertion that he has flat feet and broken arches and that 
there is a relationship to some disease or injury he had in 
service are afforded no probative weight, as the record 
contains no evidence that he has the expertise to render 
opinions about the etiology of his claimed foot disorders.  
See Espiritu, supra.  For the same reason, his assertions 
that disability from flat feet was aggravated during service 
are afforded no probative weight.

After review of the entire record, for the foregoing reasons, 
the Board finds that the preponderance of the evidence is 
against the claims for entitlement to service connection for 
flat feet and broken arches, as the evidence does not show 
that the veteran has disability from flat feet or broken 
arches. Nor does the evidence show that the veteran's foot 
disorders, variously diagnosed as arthritis and plantar 
fasciitis, were incurred in or aggravated during his active 
duty service.  Finally, the evidence does not show that the 
veteran had arthritis or plantar fasciitis in service.  The 
Board concludes that flat feet and/or broken arches was not 
incurred in or aggravated during the veteran's active 
military service.


IV.  Low Back Disorder

A service medical record dated in November 1954 shows that 
the veteran complained of back pain for which he was given 
medication and his back was strapped.  None of the service 
medical records refer to a chronic back disorder.  The report 
of the veteran's examination for separation from service 
indicates that his spine and other musculoskeletal systems 
were clinically normal.

The veteran has a low back disorder, the onset of which 
appears to have been in May 1983 after the veteran injured 
his back in a fall while working at a factory.  According to 
a hospital summary dated in December 1983, a computed 
tomography (CT) scan in September 1983 had shown significant 
herniations of the lumbar disks at the levels of the fourth 
and fifth lumbar vertebrae.  A second CT scan showed a larger 
bulge at L4-5.  The veteran underwent a hemilaminectomy and 
diskectomy on the left at L4.

The veteran applied for and was ultimately awarded benefits 
administered by the Social Security Administration.  Medical 
records associated with his application for such benefits 
indicate that the veteran became totally and permanently 
disabled as a result of his 1983 back injury and subsequently 
diagnosed advanced degenerative changes at L4-5.

However, the record contains no competent medical evidence 
that suggests that the veteran's current back disability, 
diagnosed as herniated disk at L4-5, status post 
hemilaminectomy and diskectomy, is related to any disease or 
injury he incurred during his active military service.  In 
fact, the medical evidence contained in the claims folder 
overwhelmingly suggests that the onset of the veteran's back 
disorder was after his work-related fall in May 1983.

The Board finds that the record contains no competent medical 
evidence of a nexus between the veteran's L4-5 diskectomy 
with degenerative changes and any disease or injury he 
incurred during his active military service.  In reaching 
this decision, the Board notes that no diagnosis was entered 
during service, and that the veteran's spine was clinically 
normal at the time of his separation examination.  
Furthermore, there is no competent evidence of a back 
disorder soon after the veteran's separation from service.  
There is no evidence of continuity of symptomatology.  The 
earliest dated documentation of a back disorder was made 
after his May 1983 back injury.  Therefore, the Board 
concludes that the veteran did not incur herniated disk at 
L4-5 during his active military service.

VCAA

The Board notes that the veteran's claims for service 
connection right eye punctate ectropion, refractive error, 
presbyopia, flat feet, broken arches, and degenerative disk 
disease of the lumbar spine, status post L4-5 hemilaminectomy 
and diskectomy were denied by the RO as not well grounded.  
The concept of a well-grounded claim has been eliminated from 
the law by the VCAA.  However, in this case, the Board finds 
that the veteran is not prejudiced by the Board's deciding 
the case on the merits after the RO's finding that the claim 
is not well grounded.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  First, the RO has assisted the veteran in developing 
his claim by obtaining all available medical records.  The 
veteran has not advised the RO of the existence of additional 
sources of evidence which supports his claims.  Further, the 
RO has provided the veteran a VA examination.  


ORDER

The claim for service connection for right ear hearing loss 
is reopened.  Service connection for right ear hearing loss 
disability is denied.

Service connection is denied for a right eye decreased visual 
acuity and excessive tearing secondary to service-connected 
scars above and below the right eye, diagnosed as punctate 
ectropion, refractive error, and presbyopia.

Service connection is denied for flat feet and broken arches.

Service connection is denied for degenerative changes, 
herniated disks at L4 and L5, status post L4 laminectomy and 
diskectomy, claimed as traumatic arthritis and low back pain.


REMAND

Although one VA examiner reported that the veteran's 
complaint of dry eyes, worse on the right than the left, was 
as likely as not related to his in-service eye periorbital 
lacerations.  

A remand is necessary to afford the veteran a VA examination.  
Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2000).

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a VA examination to the etiology of 
his dry eye syndrome.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
express an opinion whether the dry eye 
syndrome is related to the injuries the 
veteran sustained in service.  In 
particular, it would be useful to the 
Board to have an explanation why, if the 
dry eye syndrome is determined to be 
related to the service connected injury 
or disability, it is bilateral rather 
than effecting the right eye only.

2.  If the veteran or his representative 
has or can obtain evidence which supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit medical 
evidence which shows that his dry eye 
syndrome is related to his service 
connected disability from scars above and 
below his right eye, or the injuries 
which resulted in such scars.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for dry eye 
syndrome.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



